--DETAILED ACTION--
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicant’s response dated March 2, 2021 is acknowledged.
Priority
This application is a continuation of 15/518,737 filed on 04/12/2017, which is a 371 of PCT/GB2015/053007 filed on 10/13/2015, claiming foreign priority in United Kingdom application GB1418068.1 filed on 10/13/2014.
Claim Status
Claims 1-58, 60, and 69 were cancelled. Claims 78-80 were newly added. Claims 59, 66-68, 73, and 74 were amended. Previously withdrawn claims 74, 76, and 77 are rejoined. Claims 59, 61-68, and 70-80 are pending and examined.  
Withdrawn Claim Objections
Objections to claims 67-68 are withdrawn because objections were obviated with claim amendments. 
Withdrawn Claim Rejections -35 USC § 112
Rejections of claims 66-68 and 73 are withdrawn because rejections were obviated with claim amendments. 
Withdrawn Claim Rejections - 35 USC §102
Rejections of claims 59-62, 65-68, 70, 72, and 75 as being anticipated by Rosario-Melendez et al. (Biomacromolecules, pages 3542-3548, published August 19, 2013 - of record in IDS dated 06/08/2020) are withdrawn because claim 59 was amended to include the limitations of claim 69, which are not obvious nor anticipated by Rosario-Melendez. 
Rejections of claims 59-64, 67-73, and 75 as being anticipated by Barrett (Biomacromolecules, published 2008, pages 2029-2035) are withdrawn because applicant’s arguments in the remarks dated 03/02/2021 are persuasive.
Withdrawn Double Patenting Rejections
Rejections of claims 59-73 and 75 over claims 1-31 of U.S. Patent No. 10,709,717 B2 are withdrawn because applicant filed a terminal disclaimer on 03/02/2021, which was approved on 03/02/2021.
Terminal Disclaimer 
The terminal disclaimer filed on March 2, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,709,717 B2 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Election/Restriction
Claims 59, 61-68, 70-73, 75, and 78-80 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 74, 76, and 77, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
the restriction requirement as set forth in the Office action mailed on 09/16/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Juan Zheng on March 15, 2021.
The application has been amended as follows:
In claim 59 line 5, replace “between 1 and 6” with --from 1 to 6--.
In claim 59 line 6, replace “between 1 and 4” with --from 1 to 4--.
In claim 59 line 7, replace “is a bond which may be absent or present” with --is a bond which is absent or present--.
In claim 59 line 10, replace “between 1 and 8” with --from 1 to 8--.
In claim 59 lines 15-16, replace “between 1 and 16” with --from 1 to 16--.

In claim 59 line 23, replace “between 1 and 4” with --from 1 to 4--.
In claim 59 line 24, replace “between 1 and 8” with --from 1 to 8--.
In claim 59 lines 28-30, replace “and each of p, r and s is independently an integer between 1 and 16; and each B is the remainder of D;” with 
--each of p, r and s is independently an integer from 1 to 16; R’ is C1-20 hydrocarbyl; and each B is the remainder of D;--.
In claim 59 line 34, replace “between 1 and 6” with --from 1 to 6--.
In claim 59 line 35, replace “between 1 and 4” with –from 1 to 4--.
In claim 59 line 36, replace “between 1 and 8” with --from 1 to 8--.
In claim 59 lines 40-42, replace “and each of p, r and s is independently an integer between 1 and 16; and each B is the remainder of D;” with 
--each of p, r and s is independently an integer from 1 to 16, wherein s is an integer from 2 to 16 when Q is -(CH2CH2O)sCH2CH2-; R’ is C1-20 hydrocarbyl; and each B is the remainder of D;--. 
In claim 59 line 47, replace “between 1 and 6” with --from 1 to 6--.
In claim 59 line 48, replace “between 1 and 4” with --from 1 to 4--.
In claim 59 line 49, replace “between 1 and 8” with --from 1 to 8--.
In claim 59 lines 53-55, replace “and each of p, r and s is independently an integer between 1 and 16; and each B is the remainder of D;” with 
--each of p, r and s is independently an integer from 1 to 16; R’ is C1-20 hydrocarbyl; and each B is the remainder of D;--.
In claim 59 line 60, replace “between 1 and 6” with --from 1 to 6--.

In claim 59 line 62, replace “between 1 and 8” with --from 1 to 8--.
In claim 59 lines 66-68, replace “and each of p, r and s is independently an integer between 1 and 16; and each B is the remainder of D;” with 
--each of p, r and s is independently an integer from 1 to 16; R’ is C1-20 hydrocarbyl; and each B is the remainder of D;--.
In claim 59 line 70, add --(IIIe)-- next to the chemical structure.
In claim 59 line 72, replace “between 1 and 6” with --from 1 to 6--.
In claim 59 line 73, replace “between 1 and 4” with --from 1 to 4--.
In claim 59 line 74, replace “between 1 and 8” with --from 1 to 8--.
In claim 59 lines 78-80, replace 
“and each of p, r and s is independently an integer between 1 and 16; and each B is the remainder of D.” with 
--each of p, r and s is independently an integer from 1 to 16, wherein s is an integer from 2 to 16 when Q is -(CH2CH2O)sCH2CH2-; R’ is C1-20 hydrocarbyl; and each B is the remainder of D.--.
In claim 71 line 6, replace “selected from a carboxylic acid group” with --selected from the group consisting of a carboxylic acid group--.
In claim 74 line 9, replace “between 1 and 6” with –from 1 to 6--.
In claim 74 line 10, replace “between 1 and 4” with –from 1 to 4--.
In claim 74 line 12, replace “between 1 and 8” with –from 1 to 8--.
In claim 74 lines 20-21, replace “between 1 and 16” with –from 1 to 16--.
In claim 77 lines 1-2, replace “diseases (e.g.” with --diseases,--.

In claim 77 lines 2-3, replace “disorders (e.g.” with --disorders,--.
In claim 77 line 3, replace “obesity),” with --obesity,--.
In claim 77 line 3, replace “infections (e.g.” with --infections,--.
In claim 77 line 5, replace “diseases),” with --diseases,--.
In claim 77 line 6, replace “behavioral and mental disorders,” with --behavioral disorders, metal disorders,--.
In claim 77 line 7, replace “congenital and genetic diseases,” with --congenital diseases, genetic diseases,--.
In claim 77 line 8, replace “ear, nose, and throat diseases” with --ear diseases, nose diseases, throat diseases--.
In claim 77 line 10, replace “kidney and urinary” with --kidney diseases, urinary diseases--.
In claim 77 line 12, replace “newborn screening, nutritional” with –nutritional--.
In claim 77 line 12, replace “rare cancers and” with --and--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Barrett. Barrett teaches three linear polyketoesters 1, 2, and 4 obtained by polymerizing diethylene glycol with monomers 1, 2, and 4, respectively (Table 1 on page 2030 and paragraph bridging pages 2030-2031). Polyketoesters 1, 2, and 4 were functionalized with oxyamines 1, 2, and 4, respectively. Functionalized polyketoesters 1, 2, and 4 are the closest polymers to claimed polymers having repeating units IIIb and IIIe. The claimed 
Vind (US 2010/0267067 A1 Published October 21, 2010) teaches O-allylhydroxylamine as an amino acid synthase inhibitor (paragraph 0044). 
Methoxamine (Pages 1-5, Accessed on March 9, 2021, Accessed from https://www.pharmacompass.com/chemistry-chemical-name/methoxyamine) teaches methoxamine as base excision repair inhibitor. 
Green (Journal of Neural Transmission, pages 103-112, published 1976) teaches that aminooxyacetic acid increased GABA concentrations in the brain of rats (Title and Abstract). The references are made of record in PTO-892 attached to this office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 59, 61-68, and 70-80 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

/Alma Pipic/
Primary Examiner, Art Unit 1617